Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 and 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3, 5, and 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 14 fall within one of the statutory categories?  Claim 1 is a mobile device i.e. a system , and claim 14 is a method, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 and 14 are directed to mental processes. 

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The method of claim 14 and the system of claim 1 contain a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The claims merely seek to receive a input parameter data representing a characteristic pertaining to an instance of vegetation or machine. Determine a mechanical parameter of the machine as a function of the input parameter and output additional determined value of mechanical parameter. 
A human can glance at vegetation or a lawn mower and determine that vegetation needs to be mowed or that mower is mowing too fast/slow i.e. a mechanical parameter. And furthermore determine vegetation to be mowed at shorter length as additional value.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 14 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. While a processor for executing instructions and memory for maintaining the instructions is recited, this is generally linking use of a judicial exception to  a particular technological environment. See MPEP 2106.04(d).

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 14  do not recite any specific limitation or combination of limitations that amount to significantly more than the judicial exception. The ‘receiving, by the processor’ and ‘outputting , by the processor’ is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception as well as mere data gathering. See MPEP 2106.05.

CONCLUSION
Thus, since claims 1 and 14 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 and 14 are directed towards non-statutory subject matter.
With respect to claim 2, the claim merely recites a communication interface between mobile devise and control device of the machine. This mere data gathering and cannot be considered a practical application or significantly more.

With respect to claim 3, the claim further limits communication between mobile device and the machine. The communication link established and data field is updated without performing any useful or practical function. Therefore it is mere data gathering and cannot be considered a practical application or significantly more.

With respect to claim 4, electronic control device is operable to adjust operation of the machine, which cannot be performed in human mind. Therefore the claim is statutory.

With respect to claim 5, the claim further limits the communication interface. Hence is still mere data gathering and cannot be considered a practical application or significantly more.

With respect to claim 6, outputting the additional data representing the value of the determined mechanical parameter of the machine comprises displaying the additional data on the graphical display unit is a practical application. Therefore the claim is statutory.

With respect to claim 7, the claim further limits what instance of vegetation includes. A human can glance grass and determine its type and whether it is wet or not. Therefore it is directed towards a mental process.

With respect to claim 9, the claim further limits what a mechanical parameter is. This can be done in a human mind, as human can glance or listen to a mower and determine that its blade is spinning fast or slow. Therefore it is directed towards a mental process.
With respect to claim 10, the claim further limits additional data. This is still a mental process as multiple value can be determined in a human mind.

With respect to claim 11, the claim further defines a value for frequency of clip, reel speed, rear roller position, bedknife attitude and reel cassette identifier. All those values can be determined in a human mind by simply looking at a lawnmower i.e. if it is running (clip frequency), running fast or slow (reel speed), how high/low bedknife is and what type of reel cassette is installed. Hence a mental process.

With respect to claim 12, the claim merely defines that mechanical parameter includes two or more values. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 13, the claim is directed towards mere data gathering by utilizing stored look up table stored in memory. This does not amount to significantly more than a judicial exception.

With respect to claim 15, the claim further limits how input parameter data is received. A user input interface of a mobile device is generic linking to a technological advancement without integrating it to a practical application or significantly more.

With respect to claim 16, receiving data by a communication link with a control device of machine is mere data gathering and has been integrated to a practical application or significantly more.

With respect to claim 17, referencing to a look up table is mere data gathering and has not been integrated into a practical application or significantly more.

With respect to claim 18, the claim further limits what the look up table correlates. Hence it Is not integrated into a practical application.

With respect to claim 19, transferring a determined value and updating a memory data field is mere data gathering and has not been integrated into a practical application.

With respect to claim 20, displaying the determined value of the mechanical parameter on a graphical display unit of a mobile device, facilitating manual adjustment of the mechanical parameter according to the determined value is a practical application. Therefore, the claim is statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10 and 12 are rejected under 35 USC 112(b) because:

Claim 10 depends on claim 9, and claim 9 recites “wherein the determined value of the mechanical parameter of the machine is a first value of a frequency of clip of the machine or a second value of a cutting reel speed of the machine”. Therefore only one value (from first value and second value) is determined.

However, claim 10 recites “the additional data provides both the first value and the second value”. A dependent claim cannot have both limitations required when its independent claim requires only 1. Examiner interprets the claim as only one value is provided by additional data.

With respect to claim 12, ‘the group’ lacks antecedent basis as it has not been recited before.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14-16, 19 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doughty (US 20170020064, disclosed in IDS submitted on 10/19/2020).
For claim 1, Doughty teaches: A mobile device ([0054 and figure 1, disclosing a remote device. [0073], disclosing  a user device 510 (e.g., the remote device 116 of FIG. 1)), comprising:

a processor for executing instructions to perform operations of the mobile device ([0078], disclosing user device 510 further provide recommendations to the user, and the user, using the user device 510, responds by confirming or denying implementation of those recommendations. These operations necessarily require a processor); and

a memory for maintaining the instructions executed by the processor ([0078], disclosing user device 510 further provide recommendations to the user, and the user, using the user device 510, responds by confirming or denying implementation of those recommendations. These operations necessarily require a processor and memory for maintaining instructions), the operations comprising:

receiving, by the processor, input parameter data representing a characteristic pertaining to an instance of vegetation or a machine for mowing the vegetation ([0049], disclosing the lawnmower transmits data that causes the remote device to display a map that visualizes the position-referenced data generated by the robotic lawnmower during its travel across the mowable area. [0078], disclosing robotic lawnmower 100, the server 505, the user device 510, the other robotic lawnmowers 515, and other user devices communicate information and data with one another. The user device 510 visualizes the information and data so that the user may easily understand the status of vegetation (e.g., vegetation health, color, height, and moisture content) in his or her lawn or mowable area);

determining, by the processor, a value of a mechanical parameter of the machine as a function at least in part of the input parameter data ([0049], disclosing the remote device displays a recommendation proposing to adjust the mowing schedule based on predicted precipitation. To allow the adjustment to occur, the user confirms adjusting the mowing schedule using the remote device, thus allowing the user to remotely control scheduled operations of the robotic lawnmower. And [0124], disclosing the user interface data causes the user device to display a recommendation 1000b to increase or decrease a mowing frequency of a portion of the mowable area. Mowing schedule and mowing frequency are mechanical parameter of the robotic lawnmower. Furthermore, [0152], disclosing the adjusted recommended mowing schedule 1415 also accounts for increases in power expended by the grass cutter that indicates faster grass growth or higher grass heights. The electronic processor increases the mowing frequency so that the robotic lawnmower expends less power during each of its travels across the mowable area); and

outputting, by the processor, additional data representing the determined value of the mechanical parameter of the machine ([0125], disclosing the user invokes the button 1015b, the electronic processor receives the confirmation and, in some cases, adjusts the mowing schedule stored on the memory of the robotic lawnmower. And [0152], disclosing  the user confirms implementation of the adjusted mowing schedule 1415, the user device 510 sends the prompt indicating the confirmation of the adjusted mowing schedule 1415 to the electronic processor of the lawnmower).
Claim 14 recites same limitations as of claim 1, hence is rejected under same basis.

For claim 2, Doughty teaches: The mobile device of claim 1, further comprising a communication interface for communicatively coupling the processor to a processing device external to the mobile device ([0152], disclosing  the user confirms implementation of the adjusted mowing schedule 1415, the user device 510 sends the prompt indicating the confirmation of the adjusted mowing schedule 1415 to the electronic processor of the lawnmower. [0049], disclosing user controls the robotic lawnmower and monitors operations of the robotic lawnmower by, for example, directly interacting with a user interface of the robotic lawnmower or using a remote device (e.g., a mobile device, cell phone, smart phone, smart watch or computer) in wireless communication (e.g., WiFi® communication) with the robotic lawnmower. In some examples, the lawnmower transmits data that causes the remote device to display a map that visualizes the position-referenced data generated by the robotic lawnmower during its travel across the mowable area. The map provides a visual representation of the vegetation characteristics to the user).

For claim 3, Doughty teaches: The mobile device of claim 2, wherein the operations further comprise:
establishing, by way of the communication interface, a communication link with an electronic control device of the machine ([0049], disclosing user controls the robotic lawnmower and monitors operations of the robotic lawnmower by, for example, directly interacting with a user interface of the robotic lawnmower or using a remote device (e.g., a mobile device, cell phone, smart phone, smart watch or computer) in wireless communication (e.g., WiFi® communication) with the robotic lawnmower. In some examples, the lawnmower transmits data that causes the remote device to display a map that visualizes the position-referenced data generated by the robotic lawnmower during its travel across the mowable area. The map provides a visual representation of the vegetation characteristics to the user); and

updating, by the communication link, a data field of the electronic control device with the additional data representing the determined value of the mechanical parameter of the machine ([0152], disclosing the adjusted recommended mowing schedule 1415 also accounts for increases in power expended by the grass cutter that indicates faster grass growth or higher grass heights. The electronic processor increases the mowing frequency so that the robotic lawnmower expends less power during each of its travels across the mowable area).

For claim 4, Doughty teaches. The mobile device of claim 3, wherein the electronic control device is operable to adjust operation of the machine consistent with the determined value of the mechanical parameter of the machine ([0152], disclosing the adjusted recommended mowing schedule 1415 also accounts for increases in power expended by the grass cutter that indicates faster grass growth or higher grass heights. The electronic processor increases the mowing frequency so that the robotic lawnmower expends less power during each of its travels across the mowable area. And [0152], disclosing  the user confirms implementation of the adjusted mowing schedule 1415, the user device 510 sends the prompt indicating the confirmation of the adjusted mowing schedule 1415 to the electronic processor of the lawnmower).
For claim 5, Doughty teaches: The mobile device of claim 3, wherein at least one of the following:
the communication interface is a wireless communication interface operatively coupled to the processor, wherein the communication link is a wireless communication link between the wireless communication interface and the electronic control device of the machine ([0046], disclosing user controls the robotic lawnmower and monitors operations of the robotic lawnmower by, for example, directly interacting with a user interface of the robotic lawnmower or using a remote device (e.g., a mobile device, cell phone, smart phone, smart watch or computer) in wireless communication (e.g., WiFi® communication) with the robotic lawnmower); or
the communication interface is a wired communication interface operatively coupled to the processor, wherein the communication link is a wired communication link between the wired communication interface and the electronic control device of the machine.

For claim 6, Doughty teaches: The mobile device of claim 1, further comprising a graphical display unit, wherein outputting the additional data representing the value of the determined mechanical parameter of the machine comprises displaying the additional data on the graphical display unit in response to determining the mechanical parameter of the machine ([[0088-0089] and figure 7A-C, disclosing a graphical user interface of user device 510. [0049], disclosing the lawnmower transmits data that causes the remote device to display a map that visualizes the position-referenced data generated by the robotic lawnmower during its travel across the mowable area. The map provides a visual representation of the vegetation characteristics to the user. The remote device also receives recommendations determined based on the vegetation characteristics and the fluctuating weather conditions. In some examples, the remote device displays a recommendation proposing to adjust the mowing schedule based on predicted precipitation).

For claim 7, Doughty teaches: The mobile device of claim 1, wherein the characteristic pertains to the instance of vegetation and includes a type of grass associated with the vegetation or a moisture content associated with the vegetation ([0006], disclosing the vegetation characteristic can include the moisture content, the map can include a representation of the mowable area color-coded based on the moisture content, and the method further can include sending data to the remote device to cause the remote device to display a recommendation based on the moisture content of the vegetation).

For claim 15, Doughty teaches: The method of claim 14, wherein receiving the input parameter data further comprises receiving the input parameter data at least in part by way of a user input interface of a mobile device ([0049], disclosing user responds to recommendations and alerts that indicate ways for the user to provide lawn care that promotes health and aesthetic of vegetation in the mowable area. The user controls the robotic lawnmower and monitors operations of the robotic lawnmower by, for example, directly interacting with a user interface of the robotic lawnmower or using a remote device (e.g., a mobile device, cell phone, smart phone, smart watch or computer) in wireless communication (e.g., WiFi® communication) with the robotic lawnmower. [0085], disclosing  user device 510 includes a user interface 700 that displays a map of the mowable area 102 (shown in FIG. 1). In cases where there are multiple maps of different vegetation characteristics, the user toggles between maps 705a, 705b, 705c of different vegetation characteristics by invoking buttons 708. Therefore different input parameter is received by user requesting vegetation characteristic through input of the user device).

For claim 16, Doughty teaches: The method of claim 14, wherein receiving the input parameter data further comprises receiving the input parameter data at least in part by way of a communication link with a control device of the machine for mowing the vegetation ([0049], disclosing user controls the robotic lawnmower and monitors operations of the robotic lawnmower by, for example, directly interacting with a user interface of the robotic lawnmower or using a remote device (e.g., a mobile device, cell phone, smart phone, smart watch or computer) in wireless communication (e.g., WiFi® communication) with the robotic lawnmower. And the lawnmower transmits data that causes the remote device to display a map that visualizes the position-referenced data generated by the robotic lawnmower during its travel across the mowable area. The map provides a visual representation of the vegetation characteristics to the user. The remote device also receives recommendations determined based on the vegetation characteristics and the fluctuating weather conditions). 

For claim 19, Doughty teaches: The method of claim 14, wherein outputting the additional data further comprises transferring the determined value of the mechanical parameter of the machine over a communication link to a control device of the machine for mowing the vegetation, and updating a data field in a memory associated with the mechanical parameter of the machine with the determined value ([0125], disclosing the user invokes the button 1015b, the electronic processor receives the confirmation and, in some cases, adjusts the mowing schedule stored on the memory of the robotic lawnmower. And [0152], disclosing  the user confirms implementation of the adjusted mowing schedule 1415, the user device 510 sends the prompt indicating the confirmation of the adjusted mowing schedule 1415 to the electronic processor of the lawnmower).

For claim 20, Doughty teaches: The method of claim 14, wherein outputting the additional data further comprises displaying the determined value of the mechanical parameter on a graphical display unit of a mobile device ([0049], disclosing the remote device displays a recommendation proposing to adjust the mowing schedule based on predicted precipitation. To allow the adjustment to occur, the user confirms adjusting the mowing schedule using the remote device, thus allowing the user to remotely control scheduled operations of the robotic lawnmower. And [0124], disclosing the user interface data causes the user device to display a recommendation 1000b to increase or decrease a mowing frequency of a portion of the mowable area. Mowing schedule and mowing frequency are mechanical parameter of the robotic lawnmower. Furthermore, [0152], disclosing the adjusted recommended mowing schedule 1415 also accounts for increases in power expended by the grass cutter that indicates faster grass growth or higher grass heights. The electronic processor increases the mowing frequency so that the robotic lawnmower expends less power during each of its travels across the mowable area), facilitating manual adjustment of the mechanical parameter according to the determined value. ([0078], disclosing user device 510 further provide recommendations to the user, and the user, using the user device 510, responds by confirming or denying implementation of those recommendations. Accepting or rejecting is manual adjustment).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 20170020064, disclosed in IDS submitted on 10/19/2020) in view of Hahn (US 20190208700).

For claim 8, Doughty teaches: The mobile device of claim 1, 
Doughty does not explicitly teach: wherein the characteristic pertains to the machine for mowing the vegetation and includes a number of cutting blades on a cutting reel of the machine, a target height of cut of the machine, or a drive speed of the machine.

Hahn teaches wherein the characteristic pertains to the machine for mowing the vegetation and includes a target height of cut of the machine ([0051-0052], disclosing the mower body further includes a height adjustment system arranged to assist the controller to control the operation of the cutting blade within a predefined operating height. And he height adjustment system includes one or more sensors arranged to determine the height of the cutting blade).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Doughty to wherein the characteristic pertains to the machine for mowing the vegetation and includes a target height of cut of the machine as taught by Hahn to operate the machine at a predefined height.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 20170020064, disclosed in IDS submitted on 10/19/2020) in view of Shoaf(US 20200000026).

For claim 9, Doughty teaches: The mobile device of claim 1, 

Doughty does not teach: wherein the determined value of the mechanical parameter of the machine is a first value of a frequency of clip of the machine or a second value of a cutting reel speed of the machine.

Shoaf teaches wherein the determined value of the mechanical parameter of the machine is a first value of a frequency of clip of the machine ([0022], disclosing keeping frequency of clip consistent. Actual frequency and desired frequency values have to be output i.e. generated in order to keep it at desired value) a second value of a cutting reel speed of the machine ([0022], disclosing reel controller may set and adjust the reel or blade speed).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Doughty to wherein the determined value of the mechanical parameter of the machine is a first value of a frequency of clip of the machine as taught by Shoaf to maintain a consistent frequency of clip.

For claim 10, modified Doughty teaches: The mobile device of claim 9, wherein the additional data provides both the first value and the second value (as explained in claim 9, Doughty modified through Shoaf teaches of providing frequency of clip i.e. first value as well as speed of reel i.e. second value. See claim 9 for modification).

For claim 12, Modified Doughty teaches: The mobile device of claim 10, wherein the determined value of the mechanical parameter of the machine includes two or more values selected from the group (as explained in claim 9, Doughty modified through Shoaf teaches of determining frequency of clip i.e. first value as well as speed of reel i.e. second value. And the group has clip frequency and reel speed. See claim 9 for modification).

Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 20170020064, disclosed in IDS submitted on 10/19/2020) in view of Uemoto (US 20190179326).

For claim 13, Doughty teaches: The mobile device of claim 1, 

Doughty does not teach: further comprising a lookup table stored in the memory, the lookup table associating mechanical parameter values to values of two or more of the characteristics pertaining to the instance of vegetation or the machine, wherein determining the value of the mechanical parameter at least in part comprises reading the lookup table and acquiring mechanical parameter information associated by the lookup table with values of the two or more characteristics indicated by the input parameter data.

Uemoto teaches comprising a lookup table stored in the memory, the lookup table associating mechanical parameter values to values of two or more of the characteristics pertaining to the instance of vegetation or the machine, wherein determining the value of the mechanical parameter at least in part comprises reading the lookup table and acquiring mechanical parameter information associated by the lookup table with values of the two or more characteristics indicated by the input parameter data ([0033], disclosing in case the grass height is smaller than a predetermined value and grass density is lower than a predetermined value, then, it maybe said that the load of grass cutting work is light, so this corresponds to a level 1 which sets a cutting height to a predetermined first height and sets a rotational speed of the cutter blade 54 to a first speed. Further, if the grass height exceeds the predetermined value and the grass density is smaller than the predetermined value, it may be said that the load of grass cutting work is rather light, so this corresponds to a level 2 which sets the cutting height to a second height higher than the first height and sets the rotational speed of the cutter blade to the first speed. Value of height and rotational speed such as first height, second height, first speed second speed etc. are a look up table and they are associated with work subject information).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Doughty to comprising a lookup table stored in the memory, the lookup table associating mechanical parameter values to values of two or more of the characteristics pertaining to the instance of vegetation or the machine, wherein determining the value of the mechanical parameter at least in part comprises reading the lookup table and acquiring mechanical parameter information associated by the lookup table with values of the two or more characteristics indicated by the input parameter data as taught by Uemoto to calculate appropriate load of work based on work subject information.

For claim 17, Doughty teaches: The method of claim 14, 

Doughty does not teach: wherein determining the value of the mechanical parameter further comprises referencing the input parameter data in a look-up table that correlates the input parameter data with the value of the mechanical parameter of the machine.

Uemoto teaches wherein determining the value of the mechanical parameter further comprises referencing the input parameter data in a look-up table that correlates the input parameter data with the value of the mechanical parameter of the machine ([0033], disclosing in case the grass height is smaller than a predetermined value and grass density is lower than a predetermined value, then, it maybe said that the load of grass cutting work is light, so this corresponds to a level 1 which sets a cutting height to a predetermined first height and sets a rotational speed of the cutter blade 54 to a first speed. Further, if the grass height exceeds the predetermined value and the grass density is smaller than the predetermined value, it may be said that the load of grass cutting work is rather light, so this corresponds to a level 2 which sets the cutting height to a second height higher than the first height and sets the rotational speed of the cutter blade to the first speed. Value of height and rotational speed such as first height, second height, first speed second speed etc. are a look up table for mechanical parameter and they are associated with work subject information).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Doughty to wherein determining the value of the mechanical parameter further comprises referencing the input parameter data in a look-up table that correlates the input parameter data with the value of the mechanical parameter of the machine as taught by Uemoto to calculate appropriate load of work based on work subject information.

For claim 18. The method of claim 17, wherein:

Doughty further teaches: receiving the input parameter data comprising receiving input parameter data representing a first characteristic pertaining to the instance of vegetation and to a second characteristic of the machine for mowing the vegetation ([0004-0005], disclosing include sending data to the remote device to cause the remote device to display a recommendation based on the color of the vegetation i.e. first characteristic. And the method can include sending data to the remote device to cause the remote device to display a recommendation i.e. second characteristic based on the grass height of the vegetation); and

Doughty does not explicitly teach: determining the value of the mechanical parameter further comprises referencing the first characteristic and the second characteristic in the look-up table and identifying the value of the mechanical parameter correlated by the look-up table to the first characteristic and to the second characteristic.

Uemoto teaches determining the value of the mechanical parameter further comprises referencing the first characteristic and the second characteristic in the look-up table and identifying the value of the mechanical parameter correlated by the look-up table to the first characteristic and to the second characteristic ([0033], disclosing in case the grass height is smaller than a predetermined value and grass density is lower than a predetermined value, then, it maybe said that the load of grass cutting work is light, so this corresponds to a level 1 which sets a cutting height to a predetermined first height and sets a rotational speed of the cutter blade 54 to a first speed. Further, if the grass height exceeds the predetermined value and the grass density is smaller than the predetermined value, it may be said that the load of grass cutting work is rather light, so this corresponds to a level 2 which sets the cutting height to a second height higher than the first height and sets the rotational speed of the cutter blade to the first speed. Value of height and rotational speed such as first height, second height, first speed second speed etc. are a look up table for mechanical parameters and they are associated with work subject information).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Doughty to determining the value of the mechanical parameter further comprises referencing the first characteristic and the second characteristic in the look-up table and identifying the value of the mechanical parameter correlated by the look-up table to the first characteristic and to the second characteristic as taught by Uemoto to calculate appropriate load of work based on work subject information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 20170020064, disclosed in IDS submitted on 10/19/2020) in view of Shoaf(US 20200000026), Ku (US 5572856) and Johnson (US 20190230850).

For claim 11, Doughty teaches: The mobile device of claim 1, 

Doughty does not teach: wherein the determined value of the mechanical parameter of the machine is selected from a group consisting of a first value of a frequency of clip of the machine, a second value of a cutting reel speed of the machine, a third value of a rear roller position of the machine, a fourth value of a bedknife attitude angle of the machine and a fifth value of a cutting reel cassette identifier of a set of cutting reel cassette identifiers.
Shoaf teaches wherein the determined value of the mechanical parameter of the machine is selected from a group consisting of a first value of a frequency of clip of the machine, a second value of a cutting reel speed of the machine ([0022], disclosing keeping frequency of clip consistent. Actual frequency and desired frequency values are mechanical parameter and have to be output i.e. generated in order to keep it at desired value. [0022], disclosing reel controller may set and adjust the reel or blade speed).

Ku teaches of a remotely controller mower that performs several functions (Abstract, disclosing remotely controlled mower which can be easily converted to an edger, a trimmer and a blower with replaceable kits).
Johnson teaches of attachment points to change function of autonomous mower ([0035], disclosing attachment points 112 may be used to attach one more implements, control modules, communication modules, and the like to the autonomous lawn mower 100. For example, work implements, such as edgers, string trimmers, torches, sprayers, chemical dispensers, snow blowers, power rakes, sod cutters, leaf blowers, leaf bailers, paint/marking dispensers, etc., may be coupled to the attachment points. Each function has its unique attachment and requires unique mechanical parameter value).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date if claimed invention to modify art of Doughty to have wherein the determined value of the mechanical parameter of the machine is selected from a group consisting of a first value of a frequency of clip of the machine, a second value of a cutting reel speed of the machine, a third value of a rear roller position of the machine, a fourth value of a bedknife attitude angle of the machine and a fifth value of a cutting reel cassette identifier of a set of cutting reel cassette identifiers ad taught by Shoaf, Ku and Johnson to save homeowners money to purchase and to service different equipments with less space required for storage (see Ku Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cmich (US 20170367257) teaches of an autonomous mower that adjusts cutting height by moving blade disk further from or closer to work surface.
Doughty (US 20180332765) teaches of autonomous mower that generated vegetation characteristic based on detected vegetation characteristic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664          


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664